Citation Nr: 1610299	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for scoliosis of the thoracic spine with degenerative changes, intervertebral disc syndrome and bowel dysfunction.

2. Entitlement to an effective date earlier than April 20, 2011, for the award of a compensable evaluation for scoliosis of the thoracic spine with degenerative changes, intervertebral disc syndrome and bowel dysfunction.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1985 to December 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled for a Board hearing in December 2015, but failed to report and has not shown good cause for doing so nor requested her hearing be rescheduled.  As such, her request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an evaluation greater than 10 percent for her service-connected scoliosis of the thoracic spine with degenerative changes, intervertebral disc syndrome and bowel dysfunction.  A review of the claims file reveals that a significant quantity of VA treatment records that have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  As such, a remand is necessary to allow any outstanding VA treatment records to be obtained and associated with the claims file.

In addition, the Board observes the Veteran has not been provided a VA examination to address the severity of her thoracic scoliosis with degenerative changes, intervertebral disc syndrome and bowel dysfunction since August 2011, i.e., a period of over four years.  On remand, the Veteran should be provided a new VA examination with respect to her thoracic disorder to assist the Board in determining its current severity.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

The Veteran requested an informal conference with a Decision Review Officer before the issuance of a statement of the case.  A January 2013 letter sent to the Veteran notified her that this conference would be conducted in March 2013, and informed her that the Decision Review Officer would telephone her at the most recent number shown in her VA claims folder.  A March 2013 "Summary of Informal Conference" indicates that on the day of the scheduled conference, the Decision Review Officer attempted to contact the Veteran's representative and was informed he was no longer employed by the agency and the appellant had not returned an updated VA Form 21-22a.  No further action was taken regarding the Veteran's requested Decision Review Officer conference.  

The following day, the Veteran contacted the RO to inquire why she was not called by the Decision Review Officer for her scheduled conference.  The Report of Contact notes the telephone number listed in VA's system is correct.  There is no indication in the claims file that any response was provided to the Veteran, and a statement of the case was issued the following day.  The mere fact that the representative was not available does not mean that the appellant had withdrawn her request for a Decision Review Officer conference.  As the Veteran's request for a Decision Review Officer conference remains outstanding further development is in order.

Finally, in a December 2012 statement, the Veteran's then-representative expressed disagreement with the effective date assigned by the May 2012 rating decision to the compensable evaluation for her service-connected lumbar spine disability.  To date, the RO has not issued a statement of the case which addresses this notice of disagreement.  When a timely notice of disagreement has been filed, and a statement of the case has not been issued, the claim must be remanded to the AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a timely substantive appeal if she wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case addressing the issue of entitlement to an effective date earlier than April 20, 2011, for the award of a compensable evaluation for scoliosis of the thoracic spine with degenerative changes, intervertebral disc syndrome and bowel dysfunction.  All appropriate appellate procedures should then be followed.  The Veteran and her representative, if any, should be advised that she must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

2. Obtain all outstanding VA treatment records and reports generated from February 2013 to the present.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Schedule the Veteran for a VA spine and bowel examinations to address the nature and severity of her service-connected disabilities.  The examiners are to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiners must specify in the report that these records have been reviewed.  The examiners are to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of all spinal and bowel disorders.  A complete rationale for any opinions expressed must be provided.

4. The Veteran is to be notified that it is her responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, corrective procedures must be implemented at once.

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  This includes addressing whether a separate compensable rating is in order for her bowel disorder.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

